Title: To James Madison from Armistead T. Mason, 26 April 1816
From: Mason, Armistead T.
To: Madison, James


                    
                        Sir,
                        
                            Washington
                            26 April 1816
                        
                    
                    Col: Saml. Lane late of the United States Army having expressed a desire to be appointed the Commissioner to Superintend the Public Buildings under a late Law of Congress, I beg leave to testify to his Merit. I have long known Col: Lane & believe him to be a gentleman of strict integrity & honor. And should he succeed in his application for the office in question

I have no doubt he will discharge the duties of it with fidelity & zeal. I am very respectfully your obt Servt.
                    
                        
                            Armistead T Mason
                            
                        
                    
                